Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from a judgment of the United States Customs Court holding certain steel angles, with legs or webs measuring slightly less than three inches, dutiable as “steel not specially provided for” at three-tenths of 1 cent per pound under paragraph 304 of the Tariff Act of 1922.
*239Some of tlie merchandise was assessed for duty by the collector at the port of San Francisco, and the other by the collector at the port of Portland, as steel bars at three-tenths of 1 cent per pound, under paragraph 304.
Pae. 304.- Steel ingots, cogged ingots, blooms, and slabs, by whatever process made; die blocks or blanks; billets and bars, whether solid or hollow; shafting; pressed, sheared, or stamped shapes, not advanced in value or condition by any process or operation subsequent to the process of stamping; hammer molds or swaged steel; gun-barrel molds not in bars; alloys not specially provided for used as substitutes for steel in the manufacture of tools; all descriptions and shapes of dry sand, loam, or iron molded steel castings; sheets and plates and steel not specially provided for; all of the foregoing valued at not over 1 cent per pound, two-tenths of 1 cent per pound; valued above 1 cent and not above 1% cents per pound, three-tenths of 1 cent per pound; * * *.
It is contended by counsel for appellants that the merchandise is properly dutiable as “angles” at only one-fifth of 1 cent per pound under paragraph 312 of that act.
Pae. 312. Beams, girders, joists, angles, channels, car-truck channels, tees, columns and posts, or parts or sections of columns and posts, deck and bulb beams, and building forms, together with all other structural shapes of iron or steel, not assembled, manufactured or advanced beyond hammering, rolling, or casting, one-fifth of 1 cent per pound; any of the foregoing machined, drilled, punched, assembled, fitted, fabricated for use, or otherwise advanced beyond hammering, rolling, or casting, 20 per centum ad valorem; sashes, frames, and building forms, of iron or steel, 25 per centum ad valorem.
In view of the fact that the issues were precisely the same as those involved in the case of Judson Freight Forwarding Co. v. United States, 20 C. C. P. A. (Customs) 229, T. D. 46038, decided concurrently herewith, the cause was submitted in the court below on the record in that case.
The issues here presented have been fully discussed and determined in the Judson Freight Forwarding Co. case, supra, and we deem it unnecessary to repeat here what we said there. Accordingly, on the authority of the decision in that case, the judgment is reversed and the cause remanded for proceedings consistent with the views therein expressed.